—In a shareholders’ *646derivative action for an accounting and injunctive relief, the defendants appeal from a judgment of the Supreme Court, Queens County (Modugno, J.H.O.), entered December 5, 1990, which, inter alia, declared that the plaintiffs each respectively owned 25% of the stock of the defendant Regency House, Inc.
Ordered that the judgment is affirmed, with costs.
The determination of the Judicial Hearing Officer is supported by the record and should not be disturbed (see, Kapoor v Jaggi, 191 AD2d 479; Alleva v Alieva Dairy, 129 AD2d 663; see also, Green v Leibowitz, 118 AD2d 756, 758; Gratton v Dido Realty Co., 89 Misc 2d 401, affd 63 AD2d 959).
The defendants’ remaining contentions are without merit, as are the contentions raised in the brief of the amicus curiae. Bracken, J. P., O’Brien, Pizzuto and Altman, JJ., concur.